                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CARLOS A. ORTEGA,                                  Case No. 19-cv-00319-HSG
                                   8                     Plaintiff,                           ORDER OF SERVICE
                                   9              v.

                                  10       SANTA CLARA COUNTY JAIL, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                             INTRODUCTION

                                  14           Plaintiff, an insanity acquittee at Napa State Prison,1 filed this pro se civil rights action

                                  15   pursuant to 42 U.S.C. § 1983 regarding events that happened at Santa Clara County Jail (“SCCJ”)

                                  16   where he was previously incarcerated. Plaintiff has been granted leave to proceed in forma

                                  17   pauperis in a separate order. His complaint (Dkt. No. 1) is now before the Court for review under

                                  18   28 U.S.C. § 1915A.

                                  19                                               DISCUSSION

                                  20   A.      Standard of Review

                                  21           A federal court must engage in a preliminary screening of any case in which a prisoner

                                  22   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  23   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  24   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  25   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  26
                                       1
                                  27     Plaintiff does not identify himself as an insanity acquittee in the complaint. However, the Court
                                       is familiar with Plaintiff because of the multiple actions he has filed in this court. As of January
                                  28   17, 2019, Plaintiff was an insanity acquittee incarcerated at Napa State Hospital. Ortega v.
                                       Ritchie, et al., C No. 18-cv-02944 HSG (PR), 2019 WL 251482, at *1 (N.D. Cal. Jan. 17, 2019).
                                   1   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                   2   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                   3           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   4   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   5   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   6   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   7   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   8   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   9   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                  10   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                  11   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                  12           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a
Northern District of California
 United States District Court




                                  13   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  14   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  15   42, 48 (1988).

                                  16   B.      Complaint

                                  17           According to the complaint, on December 12, 2012, Plaintiff was kneeling to be

                                  18   handcuffed so that he could make a pro per legal phone call. Per procedure, he had his hands in

                                  19   the outside tray. SCCJ correctional officer A. Flores applied the handcuffs so tightly that it caused

                                  20   Plaintiff severe pain and cuts, and then proceeded to yank the handcuffs for approximately seven

                                  21   minutes. SCCJ correctional officers A. Flores, Malek, J. Diaz, and Dugamis together pulled on

                                  22   the handcuffs, hitting Plaintiff’s wrists on both sides in an attempt to break his wrists. Soon

                                  23   thereafter, while Plaintiff was still cuffed and unable to move, Officer Malek pepper-sprayed

                                  24   Plaintiff in the face and chest; Officer A. Flores used a six inch stick to hit Plaintiff’s wrists; and

                                  25   Officer A. Flores then used a one-inch silver blade to make three small cuts on Plaintiff’s left

                                  26   wrist. Dkt. No. 1 at 3–4. SCCJ Chief Edwards Flores and SCCJ Captain David Sepulveda never

                                  27   responded to Plaintiff’s appeal letter regarding this incident, and never disciplined Officers A.

                                  28   Flores, Malek, Diaz and Dugamis for their use of excessive force. Dkt. No. 1 at 5.
                                                                                           2
                                   1   C.     Legal Claims

                                   2          Plaintiff alleges that Defendants’ actions violated the Eighth Amendment’s prohibition on

                                   3   cruel and unusual punishment. Dkt. No. 1 at 4. It is unclear whether, at the time of the alleged

                                   4   event, Plaintiff was a pretrial detainee or a prisoner. Plaintiff does not specify in the complaint

                                   5   whether he was a prisoner or pretrial detainee at the time of the alleged excessive force. Plaintiff

                                   6   has been a frequent litigant in this court, and based on the allegations in his prior complaints

                                   7   regarding constitutional violations that took place when he was incarcerated at SCCJ between

                                   8   2007 and 2012,2 it is possible that Plaintiff was a pretrial detainee at the time of the excessive

                                   9   force claim alleged in the instant complaint.

                                  10          If Plaintiff was a pretrial detainee at the time of the alleged event, his constitutional right to

                                  11   be free from excessive force while in custody arises from the Due Process Clause of the

                                  12   Fourteenth Amendment which protects a post-arraignment pretrial detainee from the use of
Northern District of California
 United States District Court




                                  13   excessive force that amounts to punishment. Graham v. Connor, 490 U.S. 386, 395 n.10 (1989)

                                  14   (citing Bell v. Wolfish, 441 U.S. 520, 535–39 (1979)); cf. Pierce v. Multnomah County, Oregon,

                                  15   76 F.3d 1032, 1043 (9th Cir. 1996) (Fourth Amendment reasonableness standard applies to

                                  16   allegations of use of excessive force against pre-arraignment detainee). If Plaintiff was in custody

                                  17   pursuant to a lawful conviction, i.e. a prisoner, his constitutional right to be free from excessive

                                  18   force while in custody arises from the Eighth Amendment which prohibits the unnecessary and

                                  19   wanton infliction of pain. Whitley v. Albers, 475 U.S. 312, 319 (1986). When prison officials

                                  20   stand accused of using excessive force in violation of the Eighth Amendment, the core judicial

                                  21   inquiry is whether force was applied in a good-faith effort to maintain or restore discipline, or

                                  22   maliciously and sadistically to cause harm. Hudson v. McMillian, 503 U.S. 1, 6–7 (1992).

                                  23   Plaintiff’s allegations that defendants SCCJ officers A. Flores, J. Diaz, Melek, and Dugamis

                                  24   yanked on his wrists while he was handcuffed and his hands were in the outside tray; and then,

                                  25

                                  26   2
                                        See Ortega v. City of Santa Clara, et al., C No. 09-5527 SBA; Ortega v. Smith, et al., C No. 11-
                                  27   1003 SBA; Ortega, et al. v. Flavetta, et al., C No. 12-3426 KAW; Ortega v. Davis, et al., C No.
                                       12-4402 SBA; Ortega v. Barbasa, et al., C No. 14-3783 HSG; Ortega v. Ritchie, et al., C No. 15-
                                  28   4876 HSG; Ortega v. Corso, et al., C No. 17-1339 HSG; and Ortega v. Ritchie, et al., C No. 18-
                                       2944 HSG.
                                                                                         3
                                   1   while he was handcuffed and unable to move, pepper-sprayed him, hit him, and cut him states a

                                   2   cognizable excessive force claim, whether under the Eighth Amendment or the Fourteenth

                                   3   Amendment.

                                   4          However, Plaintiff has failed to state a § 1983 claim against either Chief E. Flores or Capt.

                                   5   Sepulveda. There is no supervisory liability under § 1983. See Taylor v. List, 880 F.2d 1040,

                                   6   1045 (9th Cir. 1989). Knowledge and acquiescence of a subordinate’s misconduct is insufficient

                                   7   to establish liability; each government official is only responsible for his or her own misconduct.

                                   8   See Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). To state a claim for relief under § 1983 based on

                                   9   a theory of supervisory liability, Plaintiff must allege some facts that would support a claim that

                                  10   (1) Chief E. Flores and Capt. Sepulveda proximately caused the alleged use of excessive force, see

                                  11   Harris v. City of Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981); or (2) Chief E. Flores and Capt.

                                  12   Sepulveda failed to properly train or supervise personnel resulting in the alleged deprivation,
Northern District of California
 United States District Court




                                  13   Ybarra v. Reno Thunderbird Mobile Home Village, 723 F.2d 675, 680 (9th Cir. 1984); (3) the

                                  14   alleged deprivation resulted from a custom or policy for which Chief E. Flores and Capt.

                                  15   Sepulveda were responsible, see id.; or (4) Chief E. Flores and Capt. Sepulveda knew of the

                                  16   alleged misconduct and failed to act to prevent future misconduct, Taylor, 880 F.2d at 1045.

                                  17   While Plaintiff alleges that Chief E. Flores and Capt. Sepulveda did not discipline Officers A.

                                  18   Flores, J. Diaz, Melek and Dugamis, and did not respond to his letters, there is no allegation that

                                  19   the failure to discipline caused additional misconduct by these officers. Because it appears

                                  20   possible that Plaintiff may be able to correct this deficiency, the Court will dismiss the excessive

                                  21   force claim against Chief E. Flores and Capt. Sepulveda with leave to amend, if Plaintiff can

                                  22   truthfully do so. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (“a district court should

                                  23   grant leave to amend even if no request to amend the pleading was made, unless it determines that

                                  24   the pleading could not possibly be cured by the allegation of other facts”) (citation and internal

                                  25   quotation marks omitted); see also Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (leave to

                                  26   amend “should be granted more liberally to pro se plaintiffs”) (citation omitted).

                                  27          Plaintiff has listed Santa Clara County Jail as a defendant in the caption of the complaint

                                  28   (Dkt. No. 1 at 1), but did not name SCCJ as a defendant when asked to identify defendants (id. at
                                                                                         4
                                   1   3, and has made no allegations against SCCJ. Accordingly SCCJ is DISMISSED from this action.

                                   2                                             CONCLUSION

                                   3          For the foregoing reasons, the Court orders as follows.

                                   4          1.      The complaint states a cognizable excessive force claim against defendants SCCJ

                                   5   officers A. Flores, J. Diaz, Melek, and Dugamis, whether under the Eighth Amendment or the

                                   6   Fourteenth Amendment. Plaintiff’s claims against Chief E. Flores and Capt. Sepulveda are

                                   7   DISMISSED with leave to amend. Santa Clara County Jail is DISMISSED from this action. The

                                   8   Clerk of the Court is directed to terminate Santa Clara County Jail as a party to this action.

                                   9          2.      If Plaintiff chooses to file an amended complaint to remedy the deficiencies in his

                                  10   claims against Chief E. Flores and Capt. Sepulveda, he must file the amended complaint within

                                  11   twenty-eight (28) days of the date of this order. The amended complaint must include the caption

                                  12   and civil case number used in this order, Case No. C 19-00319 HSG (PR) and the words
Northern District of California
 United States District Court




                                  13   “AMENDED COMPLAINT” on the first page. If using the court form complaint, Plaintiff must

                                  14   answer all the questions on the form in order for the action to proceed. Because an amended

                                  15   complaint completely replaces the previous complaints, Plaintiff must include in his amended

                                  16   complaint all the claims he wishes to present, including the claims which the Court has already

                                  17   found cognizable, and all of the defendants he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d

                                  18   1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate material from the prior complaint or

                                  19   from other pleadings by reference. Plaintiff may not change the nature of this suit by alleging

                                  20   new, unrelated claims in the amended complaint. Failure to file an amended complaint in

                                  21   accordance with this order in the time provided will result in the initial complaint remaining the

                                  22   operative complaint; this action proceeding in accordance with this order; and Chief E. Flores and

                                  23   Capt. Sepulveda being terminated from this action. The Clerk shall include two copies of a blank

                                  24   complaint form with a copy of this order to Plaintiff.

                                  25          3.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                  26   prepayment of fees, a copy of the complaint with all attachments thereto, and a copy of this order

                                  27   upon defendants A. Flores, J. Daiz, Melek, and Dugamis at Santa Clara County Jail, 150

                                  28   West Hedding Street, San Jose, CA 95110-1718. A courtesy copy of the complaint with
                                                                                         5
                                   1   attachments and this order shall also be mailed to the Santa Clara Office of the County Counsel at

                                   2   70 West Hedding Street, 9th Floor, San Jose CA 95110.

                                   3          4.      In order to expedite the resolution of this case, the Court orders as follows:

                                   4                 a.       No later than 91 days from the date this Order is filed, Defendants must file

                                   5   and serve a motion for summary judgment or other dispositive motion, or a motion to stay as

                                   6   indicated above. If Defendants are of the opinion that this case cannot be resolved by summary

                                   7   judgment, Defendants must so inform the Court prior to the date the motion is due. A motion for
                                       summary judgment also must be accompanied by a Rand notice so that Plaintiff will have fair,
                                   8
                                       timely, and adequate notice of what is required of him in order to oppose the motion. Woods v.
                                   9
                                       Carey, 684 F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154
                                  10
                                       F.3d 952 (9th Cir. 1998), must be served concurrently with motion for summary judgment). A
                                  11
                                       motion to dismiss for failure to exhaust available administrative remedies similarly must be
                                  12
Northern District of California




                                       accompanied by a Wyatt notice. Stratton v. Buck, 697 F.3d 1004, 1008 (9th Cir. 2012).
 United States District Court




                                  13
                                                      b.      Plaintiff’s opposition to the summary judgment or other dispositive motion
                                  14
                                       must be filed with the Court and served upon Defendants no later than 28 days from the date the
                                  15
                                       motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment
                                  16
                                       provided later in this order as he prepares his opposition to any motion for summary judgment.
                                  17
                                       Plaintiff also must bear in mind the notice and warning regarding motions to dismiss for non-
                                  18
                                       exhaustion provided later in this order as he prepares his opposition to any motion to dismiss.
                                  19                  c.      Defendants shall file a reply brief no later than 14 days after the date the
                                  20   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No
                                  21   hearing will be held on the motion.
                                  22          5.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the
                                  23   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must
                                  24   do in order to oppose a motion for summary judgment. Generally, summary judgment must be
                                  25   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                  26   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  27   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  28   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                                                                          6
                                   1   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                   2   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                   3   as provided in Rule 56(c), that contradict the facts shown in the defendants’ declarations and

                                   4   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                   5   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.
                                       If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.
                                   6
                                       Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A).
                                   7
                                              Plaintiff also is advised that a motion to dismiss for failure to exhaust available
                                   8
                                       administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without
                                   9
                                       prejudice. You must “develop a record” and present it in your opposition in order to dispute any
                                  10
                                       “factual record” presented by Defendants in their motion to dismiss. Wyatt v. Terhune, 315 F.3d
                                  11
                                       1108, 1120 n.14 (9th Cir. 2003).
                                  12
Northern District of California




                                              (The Rand and Wyatt notices above do not excuse Defendants’ obligation to serve said
 United States District Court




                                  13
                                       notices again concurrently with motions to dismiss for failure to exhaust available administrative
                                  14
                                       remedies and motions for summary judgment. Woods, 684 F.3d at 939).
                                  15
                                              6.      All communications by Plaintiff with the Court must be served on Defendants’
                                  16
                                       counsel by mailing a true copy of the document to Defendants’ counsel. The Court may disregard
                                  17   any document which a party files but fails to send a copy of to his opponent. Until Defendants’
                                  18   counsel has been designated, Plaintiff may mail a true copy of the document directly to
                                  19   Defendants, but once a defendant is represented by counsel, all documents must be mailed to
                                  20   counsel rather than directly to that defendant.
                                  21          7.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.
                                  22   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required
                                  23   before the parties may conduct discovery.

                                  24          8.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                  25   Court informed of any change of address and must comply with the Court’s orders in a timely

                                  26   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  27   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  28   pending case every time he is moved to a new facility.

                                                                                         7
                                   1          9.     Any motion for an extension of time must be filed no later than the deadline sought

                                   2   to be extended and must be accompanied by a showing of good cause.

                                   3          10.    Plaintiff is cautioned that he must include the case name and case number for this

                                   4   case on any document he submits to the Court for consideration in this case.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 5/1/2019

                                   7                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       8
